Title: Thomas Jefferson to George Jefferson, 4 November 1811
From: Jefferson, Thomas
To: Jefferson, George


          
                  Dear Sir 
                   
                     Monticello 
                     Nov. 4. 11.
          
		  
		  
		  I recieved by yesterday’s post your favor of Oct. 31. and I hasten, by it’s return to say in answer to your enquiry that it is not necessary that you should make any particular tender of services to Colo Monroe, altho you may be assured he knows you too well to ascribe it to any unworthy motive, for I know from himself that he holds you in high respect.
          
		  My experience in the affairs of the government enables me to make 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  observations on the office you are to enter on which may be useful to you; and age renders us prone to assume the office of advice, and my affection for you, while it urges, will at the same time excuse what I say. the Consuls of France recieve salaries & are not permitted to trade. some of the English consuls are on the same footing. these particular gentlemen think themselves obliged to live splendidly, fully up to
			 their salaries, and affect a diplomatic re character, to which they are not at all entitled by the law of nations. all other nations chuse for their consuls persons who are in trade, allow them no salary, and expect them to incur no
			 expence as to their office, but to live merely as merchants do, according to their private circumstances. 
                  
                  our government places it’s consuls on this
			 footing, & expects no display from them: nor do I know that our Consuls any where have thought themselves bound to incur any expence, extraordinary, except mr Hackley. he, I am told, lives at an expence of 12,000.D. a year. this is perfect insanity; it marks him at least to
			 be equally vain, weak, & improvident. it is true, it is said, he recieves 4 or 5000.D. a month. but he misapplies them not the less unwisely. all our other consuls live economically as
			 merchants,
			 & according to their circumstances, and so I am sure you will do, on being apprised that no duty to the government requires you to do otherwise.
			 the President, when here in August, observed you were losing a rich harvest. I suppose the peculiar situation of Cadiz & Lisbon throws much into the hand of the Consul, and that this harvest may end if the French get possession. you should hasten therefore to gather as much as you can of it; & to store it up in
			 your barn.
          
                  I am told the ploughs, called Peacock ploughs are to be had in Richmond. 
                  I
			 think they are sold by Fitzwhylson & co. will you be so good as to send me one of the larger & one of the smaller size.
			 
                  be careful to distinguish them from the Cary or the Pease plough. they have
			 a cast iron mould board and a coulter on their point. 
                  
                  
                  
                  these, and some boxes of books expected from Washington, may come either by mr Randolph’s boatmen, or by the William Johnson who carried my flour down, & is quite trustworthy. 
                  the same may be trusted with a cask of wine & 3. boxes which
			 will be forwarded to you by the Collector of Alexandria.
                  
                  mrs Hackley sets out in a few days for Richmond. 
                  
                  
                  I have requested her to chuse a piece of cotton shirting for me, and to send the bill to you for paiment. affectionately Yours
          
            Th:
            Jefferson
        